DETAILED ACTION

This office action is a response to the request for continued examination filed on 10/15/2021. 


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 10/15/2021 has been entered. Claims 1, 10 and 19 have been amended. Claims 6 and 15 have been canceled. Claims 1-5, 7-14 and 16-20 are still pending in this application, with claims 1, 10 and 19 being independent.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 10-11, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (US 2011/0235595, hereinafter Mehta) in view of Raphel et al. (US 8259571, hereinafter Raphel).

Regarding claim 1, Mehta discloses a method for providing network address translation with a tunnel identifier (TEID) in a cellular network, comprising: allocating, by a HetNet Gateway (HNG), at least a portion of a unique TEID for a user equipment (UE) [see Mehta paragraph 73-77, BGW associates a TEID with a mobile device or at least its data traffic]; 
Receiving, at the HNG, a packet having a source field in the packet header including an Internet Protocol (IP) address [see Mehta paragraph 69, breakout gateway receives upstream traffic (outgoing mobile traffic) including packet data]; 
Replacing, by the HNG, the IP address in a source field of the packet header of the packet with the unique TEID for the UE [see Mehta paragraphs 69-70, replacing data fields in the upstream traffic with particular TEID allocated specifically to the particular session associated with the mobile device; Mehta paragraph 77, breakout gateway is able to associate traffic used by network-side devices with its own designated identifiers such as TEIDs associated with the mobile device]; 
Forwarding the packet using the unique TEID to a packet gateway (PGW) [see Mehta paragraph 40-42 and Fig. 9, breakout gateway forwards packet data from mobile station/radio access network to the PDN (i.e., packet gateway) complete with routing information capable of bypassing core network]; wherein the TEID of the UE is mapped to a publicly accessible IP and port.
Mehta does not expressly disclose the features of replacing the IP source field of the packet header, wherein the TEID of the UE is mapped to a publicly-accessible IP and port; and providing a state table and map using the source IPs of the received packets.
However, in the same or similar field of invention, Raphel discloses that a tunnel ID may be generated per tunnel and used in conjunction with the source IP and port of the packet. Alternatively, a 16 bit tunnel ID and GRE key may be used as an identifier instead of the source IP of the packet (see Raphel column 7 lines 55-61); indicating replacing the source IP with the tunnel identifier. Raphel further discloses that private IP address and source port may be mapped to public IP address and port based on 
As Mehta already discloses the feature of replacing data in the packets with particular TEID (see above, Mehta paragraphs 69-70); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mehta and Raphel to have the features of replacing the IP source field of the packet header, wherein the TEID of the UE is mapped to a publicly-accessible IP and port; and providing a state table and map using the source IPs of the received packets. The suggestion/motivation would have been to solve addressing ambiguity by providing unique IP and port information along with tunnel information (Raphel column 7 lines 48-65). 

Regarding claim 2, Mehta and Raphel disclose the method of claim 1. Mehta and Raphel further disclose receiving, at the PGW, a packet having a source field in the packet header including a TEID for the UE, the packet destined for the UE; receiving, at the HNG, the packet from the PGW; replacing, by the HNG, the TEID in the source field of the packet header of the packet destined for the UE with the IP address for the UE; and forwarding the packet using the IP address in the source field of the packet [Raphel Figure 4 discloses a similar process which includes receiving tunnel packets including a payload, generating a source identifier from the tunnel identifier, mapping it to a translated address and addressing the payload to the destination address (see Raphel Figure 4; column 9 lines 30-67 to column 10 lines 1-10)]. In addition the same motivation is used as the rejection of claim 1.

Regarding claim 4, Mehta and Raphel disclose the method of claim 1. Mehta and Raphel further disclose wherein the IP address is allocated to multiple UEs [see Raphel Figure 2, column 7 lines 15-34: client devices 206-1 and 206-2 may have same IP address]. In addition the same motivation is used as the rejection of claim 1.

Regarding claim 10, Mehta discloses a system for providing network address translation with a tunnel identifier (TEID) in a cellular network, comprising: a HetNet Gateway (HNG); and a User Equipment (UE) in wireless communication with the HNG [see Mehta Fig. 1, UE 16, breakout gateway 8]; 
Wherein the HNG allocates at least a portion of a unique TEID for a user equipment (UE) [see Mehta paragraphs 73-77, BGW associates a TEID with a mobile device or at least its data traffic], wherein the HNG receives a packet having a source field in the packet header including an Internet Protocol (IP) address [see Mehta paragraph 69, breakout gateway receives upstream traffic (outgoing mobile traffic) including packet data]; 
Wherein the HNG replaces the IP address in a source field of the packet header of the packet with the unique TEID for the UE [see Mehta paragraphs 69-70, replacing data fields in the upstream traffic with particular TEID allocated specifically to the particular session associated with the mobile device; Mehta paragraph 77, breakout gateway is able to associate traffic used by network-side devices with its own designated identifiers such as TEIDs associated with the mobile device], and forwards the packet using the unique TEID to a packet gateway (PGW) [see Mehta paragraph 40-42 and Fig. 9, breakout gateway forwards packet data from mobile station/radio access network to the PDN (i.e., packet gateway) complete with routing information capable of bypassing core network], wherein the TEID of the UE is mapped to a publicly accessible IP and port.
Mehta does not expressly disclose the features of replacing the IP source field of the packet header, wherein the TEID of the UE is mapped to a publicly-accessible IP and port; and wherein a state table and map using the source IPs of the received packets is provided.
However, in the same or similar field of invention, Raphel discloses that a tunnel ID may be generated per tunnel and used in conjunction with the source IP and port of the packet. Alternatively, a 16 bit tunnel ID and GRE key may be used as an identifier instead of the source IP of the packet (see Raphel column 7 lines 55-61); indicating replacing the source IP with the tunnel identifier. Raphel further discloses that private IP address and source port may be mapped to public IP address and port based on tunnel ID. The mapping may be performed using a lookup table which maps tunnel ID, source IP and port into a new IP and port (see Raphel column 9 lines 7-15); indicating the TEID being mapped to a publicly 
As Mehta already discloses the feature of replacing data in the packets with particular TEID (see above, Mehta paragraphs 69-70); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mehta and Raphel to have the features of replacing the IP source field of the packet header, wherein the TEID of the UE is mapped to a publicly-accessible IP and port; and wherein a state table and map using the source IPs of the received packets is provided. The suggestion/motivation would have been to solve addressing ambiguity by providing unique IP and port information along with tunnel information (Raphel column 7 lines 48-65).

Regarding claim 11, Mehta and Raphel disclose the system of claim 10. M Mehta and Raphel further disclose wherein the HNG receives a packet having a source field in the packet header including a TEID for the UE, the packet destined for the UE; replaces the TEID in the source field of the packet header of the packet destined for the UE with the IP address for the UE; and forwards the packet using the IP address in the source field of the packet [Raphel Figure 4 discloses a similar process which includes receiving tunnel packets including a payload, generating a source identifier from the tunnel identifier, mapping it to a translated address and addressing the payload to the destination address (see Raphel Figure 4; column 9 lines 30-67 to column 10 lines 1-10)]. In addition the same motivation is used as the rejection of claim 10. 

Regarding claim 13, Mehta and Raphel disclose the system of claim 10. Mehta and Raphel further disclose wherein the IP address is allocated to multiple UEs [see Raphel Figure 2, column 7 lines 15-34: client devices 206-1 and 206-2 may have same IP address]. In addition the same motivation is used as the rejection of claim 10.

claim 19, Mehta discloses a non-transitory computer-readable medium containing instructions for providing network address translation with a tunnel identifier (TEID) in a cellular network which, when executed [see Mehta paragraph 13, computer-readable medium comprising instructions to execute the following], cause a HetNet Gateway (HNG) to perform steps comprising: allocating, by a HetNet Gateway (HNG), at least a portion of a unique TEID for a user equipment (UE) [see Mehta paragraph 73-77, BGW associates a TEID with a mobile device or at least its data traffic]; 
Receiving, at the HNG, a packet having a source field in the packet header including an Internet Protocol (IP) address [see Mehta paragraph 69, breakout gateway receives upstream traffic (outgoing mobile traffic) including packet data];
Replacing the IP address in a source field of the packet header of the packet with the unique TEID for the UE [see Mehta paragraphs 69-70, replacing data fields in the upstream traffic with particular TEID allocated specifically to the particular session associated with the mobile device; Mehta paragraph 77, breakout gateway is able to associate traffic used by network-side devices with its own designated identifiers such as TEIDs associated with the mobile device]; and 
Forwarding the packet using the unique TEID to a packet gateway (PGW) [see Mehta paragraph 40-42 and Fig. 9, breakout gateway forwards packet data from mobile station/radio access network to the PDN (i.e., packet gateway) complete with routing information capable of bypassing core network]; wherein the TEID of the UE is mapped to a publicly accessible IP and port.
Mehta does not expressly disclose the features of replacing the IP source field of the packet header, wherein the TEID of the UE is mapped to a publicly-accessible IP and port; and providing a state table and map using the source IPs of the received packets.
However, in the same or similar field of invention, Raphel discloses that a tunnel ID may be generated per tunnel and used in conjunction with the source IP and port of the packet. Alternatively, a 16 bit tunnel ID and GRE key may be used as an identifier instead of the source IP of the packet (see Raphel column 7 lines 55-61); indicating replacing the source IP with the tunnel identifier. Raphel further discloses that private IP address and source port may be mapped to public IP address and port based on tunnel ID. The mapping may be performed using a lookup table which maps tunnel ID, source IP and port into a new IP and port (see Raphel column 9 lines 7-15); indicating the TEID being mapped to a publicly 
As Mehta already discloses the feature of replacing data in the packets with particular TEID (see above, Mehta paragraphs 69-70); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mehta and Raphel to have the features of replacing the IP source field of the packet header, wherein the TEID of the UE is mapped to a publicly-accessible IP and port; and providing a state table and map using the source IPs of the received packets. The suggestion/motivation would have been to solve addressing ambiguity by providing unique IP and port information along with tunnel information (Raphel column 7 lines 48-65).

Regarding claim 20, Mehta and Raphel disclose the non-transitory computer-readable medium of claim 19. Mehta and Raphel further disclose regarding receiving a packet from the PGW; replacing the TEID in the source field of the packet header of the packet destined for the UE with the IP address for the UE; and forwarding the packet using the IP address in the source field of the packet [Raphel Figure 4 discloses a similar process which includes receiving tunnel packets including a payload, generating a source identifier from the tunnel identifier, mapping it to a translated address and addressing the payload to the destination address (see Raphel Figure 4; column 9 lines 30-67 to column 10 lines 1-10)]. In addition the same motivation is used as the rejection of claim 19.

Claims 3, 7- 8, 12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Raphel and further in view of Perras et al. (US 2014/0153489, hereinafter Perras).

Regarding claim 3, Mehta and Raphel disclose the method of claim 1. Mehta and Raphel do not expressly disclose the feature of performing local breakout (LBO). 
However, in the same or similar field of invention, Perras discloses that a local breakout functionality may be supported at the HNB (Perras paragraph 0549).


Regarding claim 7, Mehta and Raphel disclose the method of claim 1. Mehta and Raphel do not expressly disclose wherein the HNG is a multi-Radio Access Technology (RAT) gateway.
However, in the same or similar field of invention, Perras discloses that gateway may be a multi-RAT gateway (Perras paragraph 0169). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mehta, Raphel and Perras to have the feature of wherein the HNG is a multi-Radio Access Technology (RAT) gateway. The suggestion/motivation would have been to improve throughput for UE transmissions (Perras abstract).

Regarding claim 8, Mehta and Raphel disclose the method of claim 1. M Mehta and Raphel do not expressly disclose wherein the HNG supports at least two of 2G, 3G, 4G, and 5G radio access technology.
However, in the same or similar field of invention, Perras discloses that the HNB supports at least 2G, 3G, and 4G technologies by including those radios (Perras paragraph 0268). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mehta, Raphel and Perras to have the feature of wherein the HNG supports at least two of 2G, 3G, 4G, and 5G radio access technology. The suggestion/motivation would have been to improve throughput for UE transmissions (Perras abstract).

Regarding claim 12, Mehta and Raphel disclose the system of claim 10. Mehta and Raphel do not expressly disclose the feature of performing local breakout (LBO). 
However, in the same or similar field of invention, Perras discloses that a local breakout functionality may be supported at the HNB (Perras paragraph 0549).


Regarding claim 16, Mehta and Raphel disclose the system of claim 10. Mehta and Raphel do not expressly disclose wherein the HNG is a multi-Radio Access Technology (RAT) gateway.
However, in the same or similar field of invention, Perras discloses that gateway may be a multi-RAT gateway (Perras paragraph 0169). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mehta, Raphel and Perras to have the feature of wherein the HNG is a multi-Radio Access Technology (RAT) gateway. The suggestion/motivation would have been to improve throughput for UE transmissions (Perras abstract).

Regarding claim 17, Mehta and Raphel disclose the system of claim 10. Mehta and Raphel do not expressly disclose wherein the HNG supports at least two of 2G, 3G, 4G, and 5G radio access technology.
However, in the same or similar field of invention, Perras discloses that the HNB supports at least 2G, 3G, and 4G technologies by including those radios (Perras paragraph 0268). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mehta, Raphel and Perras to have the feature of wherein the HNG supports at least two of 2G, 3G, 4G, and 5G radio access technology. The suggestion/motivation would have been to improve throughput for UE transmissions (Perras abstract).

Claims 5, 9, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Raphel, and further in view of Baillargeon (US 2014/0064246).

claim 5, Mehta and Raphel disclose the method of claim 1. Mehta and Raphel do not expressly disclose regarding creating a mapping by the HNG wherein a distinct TEID is mapped for each UE. 
However, in the same or similar field of invention, Baillargeon discloses that each subscriber associated signaling may request addition of a subscriber GTP-U tunnels to create individual mapping entries (see Baillargeon paragraph 0008).
As Mehta already discloses that the TEIDs for UEs are mapped (see rejection of claim 1); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mehta, Raphel and Baillargeon to have the feature of creating a mapping by the HNG wherein a distinct TEID is mapped for each UE. The suggestion/motivation would have been to reduce signaling load in the network (Baillargeon paragraph 0010 and 0011). 

Regarding claim 9, Mehta and Raphel disclose the method of claim 1. Mehta and Raphel do not expressly disclose regarding providing a virtual eNodeB or nodeB at the HNG.
However, in the same or similar field of invention, Baillargeon discloses that gateway node may act as a HeNB gateway (Baillargeon paragraph 0007); and virtual routing instances may be configured (Baillargeon paragraph 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mehta, Raphel and Baillargeon to have the feature of providing a virtual eNodeB or nodeB at the HNG. The suggestion/motivation would have been to reduce signaling load in the network (Baillargeon paragraph 0010 and 0011).

Regarding claim 14, Mehta and Raphel disclose the system of claim 10. Mehta and Raphel do not expressly disclose wherein the HNG maps a distinct TEID for each UE. 
However, in the same or similar field of invention, Baillargeon discloses that each subscriber associated signaling may request addition of a subscriber GTP-U tunnels to create individual mapping entries (see Baillargeon paragraph 0008).


 Regarding claim 18, Mehta and Raphel disclose the system of claim 10. Mehta and Raphel do not expressly disclose regarding providing a virtual eNodeB or nodeB at the HNG.
However, in the same or similar field of invention, Baillargeon discloses that gateway node may act as a HeNB gateway (Baillargeon paragraph 0007); and virtual routing instances may be configured (Baillargeon paragraph 0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mehta, Raphel and Baillargeon to have the feature of providing a virtual eNodeB or nodeB at the HNG. The suggestion/motivation would have been to reduce signaling load in the network (Baillargeon paragraph 0010 and 0011).


Response to Arguments

Applicant’s arguments filed on 10/15/2021 with respect to claim rejection under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414